DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
While the use of processors to provide elevator display profile based on rules is known, the present invention provides teachings that differ from the prior art.  Specifically, the present invention provides an elevator system and method comprising: a drive controller configured to actuate a drive motor of an elevator drive assembly; a non-transitory computer-readable medium comprising program instructions that, when executed by at least one processor, cause the at least one processor to: retrieve, from an elevator display profile, a set of rules comprising: one or more hardware rules of a first component, one or more software rules of a second component, and one or more elevator operation rules of the elevator system; generate at least one graphical user interface by applying the set of rules to at least one graphical design template; calculate an acceptance score for the at least one graphical user interface based on a user profile of an administrator or administrator feedback; and publish the at least one graphical user interface based at least partially on the acceptance score to a display device; the display device in communication with the drive controller and the non- transitory computer-readable medium, the display device configured to: display the at least one graphical user interface after it is published; and cause the drive controller to actuate the drive motor based on user input of a selection of at least one selectable option on the at least one graphical user interface.  These teachings provide novelty to the elevator industry.  For this reason, this application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF1/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837